   Case 21-30847-mvl11 Doc 4-1 Filed 05/03/21          Entered 05/03/21 16:25:07   Page 1 of 28




                            UNITED STATES BANKRUPTCY COURT
                                 NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

    IN RE:                       §                     Chapter 11
                                 §
    CITY-WIDE COMMUNTY           §
    DEVELOPENT CORP.;            §
    LANCASTER URBAN VILLAGE RES. §
    LLC;                         §
    LANCASTER URBAN COMMCL.      §                     Case No. 21-30847-MVL-11
    LLC                          §
                                 §                     PENDING PROCEDURAL
                                 §                     CONSOLIDATION
     CONSOLIDATED DEBTORS        §

                                         INDEX TO EXHIBITS

                                                                           Admitted/
Exhibit
                     Description              Bates # Offered Objected       Not     Disposition
  #
                                                                           Admitted

                                              000003
  A       Historical Financials 2020             -
                                              000015

                                              000016
  B       Operations for Jan-Feb. 2021           -
                                              000019

          Projected 3 Year Financials
  C                                           000020
          (Reserved)


          Post-Petition Operations
  D                                           000021
          (Reserved)


          Hypothetical Liquidation
  E                                           000022
          (Reserved)

          Purchase Agreement with
  F       Purchaser                           000023
          (TBA—Under Negotiation)



    Plaintiffs’ Joint Motion for New Trial                                                  1


                                                                                       000001
Case 21-30847-mvl11 Doc 4-1 Filed 05/03/21            Entered 05/03/21 16:25:07   Page 2 of 28




G        Reserved                            000024



H        Reserved                            000025


                                             000026
I        Form of Ballot                         -
                                             000028




    Plaintiffs’ Joint Motion for New Trial                                                 2


                                                                                      000002
Case 21-30847-mvl11 Doc 4-1 Filed 05/03/21   Entered 05/03/21 16:25:07   Page 3 of 28




                             EXHIBIT A




                                                                             000003
Case 21-30847-mvl11 Doc 4-1 Filed 05/03/21   Entered 05/03/21 16:25:07   Page 4 of 28




                                                                             000004
Case 21-30847-mvl11 Doc 4-1 Filed 05/03/21   Entered 05/03/21 16:25:07   Page 5 of 28




                                                                             000005
Case 21-30847-mvl11 Doc 4-1 Filed 05/03/21   Entered 05/03/21 16:25:07   Page 6 of 28




                                                                             000006
Case 21-30847-mvl11 Doc 4-1 Filed 05/03/21   Entered 05/03/21 16:25:07   Page 7 of 28




                                                                             000007
Case 21-30847-mvl11 Doc 4-1 Filed 05/03/21   Entered 05/03/21 16:25:07   Page 8 of 28




                                                                             000008
Case 21-30847-mvl11 Doc 4-1 Filed 05/03/21   Entered 05/03/21 16:25:07   Page 9 of 28




                                                                             000009
Case 21-30847-mvl11 Doc 4-1 Filed 05/03/21   Entered 05/03/21 16:25:07   Page 10 of 28




                                                                              000010
Case 21-30847-mvl11 Doc 4-1 Filed 05/03/21   Entered 05/03/21 16:25:07   Page 11 of 28




                                                                              000011
Case 21-30847-mvl11 Doc 4-1 Filed 05/03/21   Entered 05/03/21 16:25:07   Page 12 of 28




                                                                              000012
Case 21-30847-mvl11 Doc 4-1 Filed 05/03/21   Entered 05/03/21 16:25:07   Page 13 of 28




                                                                              000013
Case 21-30847-mvl11 Doc 4-1 Filed 05/03/21   Entered 05/03/21 16:25:07   Page 14 of 28




                                                                              000014
Case 21-30847-mvl11 Doc 4-1 Filed 05/03/21   Entered 05/03/21 16:25:07   Page 15 of 28




                                                                              000015
Case 21-30847-mvl11 Doc 4-1 Filed 05/03/21   Entered 05/03/21 16:25:07   Page 16 of 28




                              EXHIBIT B




                                                                              000016
Case 21-30847-mvl11 Doc 4-1 Filed 05/03/21   Entered 05/03/21 16:25:07   Page 17 of 28




                                                                              000017
Case 21-30847-mvl11 Doc 4-1 Filed 05/03/21   Entered 05/03/21 16:25:07   Page 18 of 28




                                                                              000018
Case 21-30847-mvl11 Doc 4-1 Filed 05/03/21   Entered 05/03/21 16:25:07   Page 19 of 28




                                                                              000019
Case 21-30847-mvl11 Doc 4-1 Filed 05/03/21   Entered 05/03/21 16:25:07   Page 20 of 28




                              EXHIBIT C
                               Reserved




                                                                              000020
Case 21-30847-mvl11 Doc 4-1 Filed 05/03/21   Entered 05/03/21 16:25:07   Page 21 of 28




                              EXHIBIT D
                               Reserved




                                                                              000021
Case 21-30847-mvl11 Doc 4-1 Filed 05/03/21   Entered 05/03/21 16:25:07   Page 22 of 28




                              EXHIBIT E
                               Reserved




                                                                              000022
Case 21-30847-mvl11 Doc 4-1 Filed 05/03/21   Entered 05/03/21 16:25:07   Page 23 of 28




                              EXHIBIT F
                               Reserved




                                                                              000023
Case 21-30847-mvl11 Doc 4-1 Filed 05/03/21   Entered 05/03/21 16:25:07   Page 24 of 28




                              EXHIBIT G
                               Reserved




                                                                              000024
Case 21-30847-mvl11 Doc 4-1 Filed 05/03/21   Entered 05/03/21 16:25:07   Page 25 of 28




                              EXHIBIT H
                               Reserved




                                                                              000025
Case 21-30847-mvl11 Doc 4-1 Filed 05/03/21   Entered 05/03/21 16:25:07   Page 26 of 28




                               EXHIBIT I




                                                                              000026
Case 21-30847-mvl11 Doc 4-1 Filed 05/03/21             Entered 05/03/21 16:25:07     Page 27 of 28




                           UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

 IN RE:                                       §               Chapter 11
                                              §
 CITY-WIDE COMMUNTY                           §
 DEVELOPENT CORP.;                            §
 LANCASTER URBAN VILLAGE RES.                 §
 LLC;                                         §
 LANCASTER URBAN COMMCL.                      §               Case No. 21-30847-MVL-11
 LLC                                          §
                                              §               PENDING PROCEDURAL
                                              §               CONSOLIDATION
  CONSOLIDATED DEBTORS                        §

                   BALLOT FOR ACCEPTING OR REJECTING
                        PLAN OF REORGANIZATION

     City-Wide Community, the above-captioned debtor and debtor-in-possession
     (collectively, the “Debtor”) filed Debtor’ Combined Plan and Disclosure Statement dated
                                   (the “Combined Plan and Disclosure”) for the Debtor in this
     case. The Court has conditionally approved the Combined Plan and Disclosure, which
     provides information to assist you in deciding how to vote your ballot. If you do not have
     the Combined Plan and Disclosure, you may obtain a copy from Debtor’ counsel Sartaj
     Bal of the law firm Sartaj Bal, PC by sending a written request via email
     kwiley@wileylawgroup.com, or by mail to Wiley Law Group, PLLC, 325 N. St. Paul,
     Ste. 2250, Dallas, Texas 75201. The Court’s conditional approval of the Combined Plan
     and Disclosure does not indicate final approval of the Combined Plan and Disclosure by
     the Court.

     You should review the Combined Plan and Disclosure before you vote. You may
     wish to seek legal advice concerning the Combined Plan and Disclosure and your
     classification and treatment under the Combined Plan and Disclosure. Your Claim
     has been placed in the class indicated in the Combined Plan and Disclosure.

     If your ballot is not received by the law office of Wiley Law Group, PLLC, 325 N.
     St. Paul, Ste. 2250, Dallas, Texas 75201. on or before       , and such deadline is
     not extended, your vote will not count as either an acceptance or rejection of the
     Plan.

     If the plan is confirmed by the Bankruptcy Court, it will be binding on you
     whether or not you vote.




                                                  74
                                                                                           000027
Case 21-30847-mvl11 Doc 4-1 Filed 05/03/21             Entered 05/03/21 16:25:07     Page 28 of 28




                       ACCEPTANCE OR REJECTION OF THE PLAN

     The undersigned, the holder of a Class claim against a Debtor in the unpaid amount of
     Dollars ( $       ) principal amount of                  [describe bond, debenture, or
     other debt security] of the Debtor (For purposes of this Ballot, it is not necessary, and
     you should not adjust the principal amount for any accrued or unmatured interest.)


              (Check one box only)

              [ ] ACCEPTS THE PLAN             [ ] REJECTS THE PLAN


     Dated:

     Name of creditor (if legal entity, the name of the legal entity)


     Signature:

     Print name of signer:

     Signer’s Title (if legal entity):

     Creditor Address:



     RETURN THIS BALLOT TO:

     Wiley Law Group, PLLC, 325 N. St. Paul Street, Ste. 2250, Dallas, Texas 75201.




                                                  75
                                                                                           000028
